Citation Nr: 9915300
Decision Date: 05/28/99	Archive Date: 08/06/99

DOCKET NO. 95-16 128               DATE MAY 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for scleroderma.

REPRESENTATION 
Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C. Hancock, Associate Counsel 

VACATE

The veteran had active military service from June 1971 to April
1973. He also had several periods of inactive duty for training,
including a period in November 1992.

This matter came before the Board of Veterans' Appeals (Board) from
a December 1994 rating decision by the Department of Veterans
Affairs (VA) Atlanta, Georgia, Regional Office (RO), which denied
entitlement to service connection for scleroderma. This matter was
remanded by the Board in August 1997.

A decision by the Board, concerning the issue now on appeal, was
prepared and dated on November 13, 1998. Prior to the dispatch of
the decision, correspondence was received in which the veteran
requested that he be afforded a hearing before a member of the
Board to take place in Washington, D.C.

To ensure that due process was served, the veteran was scheduled
for a hearing to be held before a different Board member than the
one that issued the November 13, 1998,, decision. The hearing was
scheduled to take place in Washington, D.C. on April 13, 1999.

It is noted that the evidence of record also contains a copy of a
letter dated on April 15, 1999, and shown to have been signed by
the Chairman of the Board. In pertinent part, this letter,
addressed to United States Senator Max Cleland, indicated that if
the veteran appeared for the above-mentioned hearing scheduled for
April 13, 1999, the Board's November 13, 1998, decision would be
vacated and a new decision would then be promulgated by the Board.
The veteran did appear for the hearing scheduled for April 13,
1999, and the transcript is in the file.

Under 38 C.F.R. 20.904(a)(3) (1998) a Board decision may be vacated
at any time upon request of the appellant or his or her
representative, or on the Board's own motion, when there was a
prejudicial failure to afford the appellant a personal hearing. In
this case, the veteran's request for a Board hearing was not
acknowledged.

2 - 

Accordingly, the November 13, 1998, Board decision is vacated. 38
C.F.R. 20.904(a)(3) (1998). The claim is being referred to the
Member of the Board that presided at the April 1999 Board hearing
for de novo review.

JEFF MARTIN
Member, Board of Veterans' Appeals

3 -

Citation Nr: 9833627  
Decision Date: 11/13/98    Archive Date: 11/17/98

DOCKET NO.  95-16 128 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy E. Balbach, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
April 1973.  The veteran also had several periods of inactive 
duty for training, including a period in November 1992.

This appeal comes before the Board of Veterans Appeals 
(Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied entitlement to service 
connection for scleroderma.  This matter was remanded in 
August 1997 and is once again before the Board for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that, as a result of exposure to cold 
weather during a period of training in the Army Reserves in 
November 1992, he incurred a cold injury from which he 
developed scleroderma.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
scleroderma.



FINDING OF FACT

Currently shown scleroderma is not demonstrated to be related 
to an inservice injury resulting from exposure to cold 
weather.


CONCLUSION OF LAW

Scleroderma is not reasonably shown to have resulted from an 
injury incurred in a period of military service.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellants claim of entitlement 
to service connection for scleroderma is plausible, or well 
grounded, within the meaning of 38 U.S.C.A. § 5107(a).  The 
relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellants claim has been satisfied.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In 
the case at hand, however, the veteran is contending that his 
scleroderma had its origins during a period of inactive duty 
for training.  Controlling statute, 38 U.S.C.A. § 101(24) 
provides in pertinent part, that active military service 
includes any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty [emphasis 
added].  Therefore, the question on appeal is more narrowly 
defined as whether an injury incurred during such service 
resulted in scleroderma, and not the broader question of 
whether a disease or disorder had its origins in service or 
could be presumed to have occurred therein.  As such, any 
regulations pertaining to a presumptive period for the onset 
of scleroderma are not for application in this matter.  

Unit records dated in 1993 and 1994 from the veterans 
reserve training included a July 1993 report of medical 
examination which noted a questionable history of Raynauds 
phenomenon.  Physical profiles dated in January and March 
1994 noted diagnoses of possible and probable scleroderma.  
The profiles indicated that the veteran must wear gloves in 
cold weather and avoid exposure to temperatures less than 40 
degrees.  A clinical record dated in September 1993 revealed 
that the veteran was under the care of a civilian 
rheumatologist for scleroderma and Raynauds phenomenon.  The 
record revealed that the veteran was prescribed medication 
for symptoms of bilateral swollen digits, swelling, and 
painful thick fingertips.  

A statement from the veterans unit administrator dated in 
June 1994 certified that the veteran attended a drill for 
weapons qualification and range firing on November 14 and 
November 15, 1992.  

A statement of medical examination and duty status completed 
in April 1995, revealed that the veteran was on inactive duty 
training November 14 and 15, 1992.  The duty status report, 
completed by the above-mentioned unit administrator, 
indicated that the veteran had complained that his hands were 
cold.  The report further indicated that [p]ersonnel were 
required to stay overnight in the cold and perform duties 
during the early morning hours while frost was still on the 
ground.  

The statement of medical examination noted that the veteran 
was examined in February 1993 on an outpatient basis by a 
private physician for a disease reportedly incurred on 
November 14, 1992.  A letter from the physician who completed 
said form was attached thereto in order to clarify events 
leading to the veterans diagnosis of scleroderma.  Such 
letter revealed that the veteran contacted the physician in 
December 1992, with complaints of intermittent pain and 
swelling of both hands.  A diuretic was prescribed in January 
1993 for swelling, and the veteran was seen by the physician 
in February 1993, at which time arthropathic changes in both 
hands were noted, and an elevated ANA count was found.  
Thereafter, subsequent to consultations with several 
physicians, the veteran was diagnosed with scleroderma, and 
has received treatment for the management of his symptoms 
since that time.  

Private treatment records dated from April to July 1993 
revealed treatment for cold discomfort, erythema, and 
Raynauds Disease.  A March 1993 letter from a rheumatologist 
R. Austin, MD, indicated that an evaluation of the veteran 
was conducted in March 1993, at which time it was noted as 
history that the veteran was physically well until November 
1992 when the veteran noticed swelling of both hands with 
symptoms compatible with Raynauds phenomenon.  An elevated 
antinuclear antibody (ANA) count was found at that time.  The 
possibility of a diagnosis of scleroderma was noted to have 
been emphasized with the veteran at the time of the 
examination, although other autoimmune disorders were also 
discussed and not ruled out.  

A March 1993 letter from a rheumatologist, M. Gupta, MD, 
indicated that the veteran is being treated by said 
rheumatologist for an autoimmune disorder, associated with 
marked fatigue, weakness and Raynauds disorder.  A request 
that the veteran be excused from military training due to his 
condition was included in the letter.  

Treatment records from J.A. Goldman, MD, revealed 
descriptions and assessments relative to scleroderma in 
monthly office visits from October 1993 to June 1994.  An 
October 1993 record listed, in a history of present illness, 
that there had been occupational exposure to organic 
solvents, since approximately 1980.  The history, as provided 
by the veteran, further noted getting cold at a rifle range 
in November 1992, for which the veteran took a warm bath.  
Thereafter, the veteran noticed changes in pigmentation, 
swelling, and the onset of Raynauds syndrome.  An office 
visit record dated October 1994 from J.A. Goldman, M.D., 
noted that the veteran will be participating in physical 
training for the reserves, and indicated that such physician, 
impressed upon him the need to dress and stay warm.  A 
letter from the same physician, dated in May 1995, stated 
that the veterans first episode of severe cold exposure was 
during November 14 and 15, 1992, at which time the veteran 
was participating in reserve duty at the rifle range.  The 
letter revealed the prognosis that the veterans illness has 
developed into classic systemic sclerosis and that the 
veteran is permanently disabled as a result.

Lay statements associated with the claims file dated in May 
1994, revealed assertions to the effect that while 
participating in training drills with the veteran on November 
14, 1992, the veteran complained of feeling cold.  

A November 1994 VA examination revealed a diagnosis of 
chronic moderate scleroderma per history of the patient with 
positive clinical and laboratory findings on examination.  
The veteran provided a history of developing coldness of the 
feet and hands with generalized swelling while stationed at 
Fort Benning in 1992.  The examination did not provide an 
opinion as to whether or not the claimed exposure to cold 
during inactive duty for training was an injury to which 
could be attributed the onset of the veterans currently 
diagnosed scleroderma, or whether the veterans varied 
symptomatology relating to an autoimmune disorder most likely 
reflects a natural progression of his connective tissue 
disease regardless of any cold exposure.  Therefore, the 
Board remanded this matter in August 1997 in order that 
another VA examination be scheduled and to afford the veteran 
another opportunity to submit additional evidence.  

A September 1997 letter was submitted by J.A. Goldman, M.D., 
which revealed the statement that the veterans scleroderma 
began after the veteran suffered injury from the cold weather 
while at the rifle range in November 1992.  

A November 1997 VA examination revealed the opinion that the 
veteran developed scleroderma in 1992, with involvement of 
the hands and face being noted.  An addendum to the 
examination stated that the claims file was made available 
for review.  The examiner also reviewed and set forth in his 
report the veterans medical history.  The question posed to 
the examiner was that of whether cold exposure in November 
1992 was an injury to which could be attributed the onset 
of the veterans currently diagnosed scleroderma, or whether 
the veterans varied symptomatology relating to an autoimmune 
disorder most likely reflected a natural progression of his 
connective tissue disease, regardless of any cold exposure.  
The examiner responded that the veteran had systemic 
sclerosis.  The examiner opined that the veterans 
scleroderma has no relation to a cold injury incurred in 
November 1992.  The examiner commented that while the veteran 
has been exposed to cold weather in service, the development 
of scleroderma has no relation to any cold injury and that 
the cause of scleroderma is unknown.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
scleroderma.  The evidence reveals that the veteran developed 
symptoms in 1992 which were attributed to an eventual 
diagnosis of scleroderma.  Letters from private physicians 
have further placed the onset of the veterans symptoms in 
November 1992, and have noted an episode of cold exposure 
while the veteran was participated in reserve training as the 
onset of a chronology of symptoms which developed into 
scleroderma.  Nonetheless, the private medical evidence of 
record does not include an opinion, with supportive reasoning 
based on an entire review of the claims file, which serves to 
attribute the veterans scleroderma to the cold injury in 
question.  Also, the VA examiner, after a review of the 
entire record, has concluded that the incurrence of a cold 
injury has no relation to the development of the veterans 
scleroderma, the cause of which was noted to be unknown.  
Insofar as the opinion of the VA examiner is found to have 
more probative value than the references by other physicians 
to scleroderma following the reported history of cold 
exposure, the preponderance of the evidence is against the 
claim of entitlement to service connection.  As such the 
claim is denied.

 
ORDER

Service connection for scleroderma is denied. 



           
     JEFF MARTIN
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
